DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6, 8, 9 and 15-18 of US Application No. 16/611,079 are currently pending and have been examined.  Applicant amended claims 1 and 6, canceled claims 3-5, 7 and 10-14 and added claims 15-18. 
Claims 1, 2, 6, 8, 9 and 15-18 are allowed. 

Response to Arguments
The previous rejection of claim 13 under 35 USC § 112(b) has been rendered moot by the cancellation of claim 3 and is withdrawn.

The previous rejections of claims 1, 3, 6, 7 and 11 under 35 USC § 103 are withdrawn. Applicant amended independent claims 1 and 6 to recite limitations not taught by the previously cited art.

Allowable Subject Matter
Claims 1, 2, 6, 8, 9 and 15-18 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Lewis et al. (US 2013/0054133 A1, “Lewis”) in view of Mays (US 2018/0052463 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lewis, discloses a system and method for navigating a first heavy equipment to a target destination is provided. A location of the target destination is retrieved from a distributed objects database. The location of the target destination is at least partially determined by a position of a second heavy equipment. A position sensor identifies a current position and orientation of the first heavy equipment, and a path from the current position of the first heavy equipment to the location of the target destination is calculated. The 

Mays discloses a method for controlling a commercial highway vehicle. The method includes detecting a failure of a first component based on a first signal from a first sensor. The method also includes classifying, by an automated driving system on the vehicle, a severity of the component failure. The method further includes determining to stop the vehicle if the severity exceeds a threshold severity level. The method also includes determining an emergency stopping distance based on the severity and a current momentum of the vehicle. The method further includes determining a stopping location within the emergency stopping distance. The method also includes stopping the vehicle at the stopping location. The present disclosure also provides an autonomous commercial vehicle and an emergency control system for performing the method.

With respect to independent claim 1, Lewis taken either individually or in combination with other prior art of record fails to teach or suggest: determining actual values of a position and orientation of the transport vehicle based at least partially on an articulation angle between the towing vehicle and the trailer; comparing the specified desired route with the actual values of the position and orientation of the transport vehicle;  reducing a deviation of the actual values from the desired route by correspondingly actuating the steering mechanism and/or the travel drive; operating the steering mechanism to adjust a steering angle relative to an actual value of the articulation angle between the towing vehicle and the trailer.

Independent claim 6 recites substantially similar limitations as claim 1 and is allowed for the same reasons. 

Claims 2, 8, 9 and 15-18 are allowed because they depend from an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668